PER CURIAM.
Reversed. The appellees sought and obtained a summary judgment against the appellant on her personal injury claim on the sole ground that she had assumed a risk of injury by participating in an attempted purchase of illegal drugs. Assuming the validity of such a defense, which we do not decide as the issue is not before us, we hold that the evidence of her voluntary participation in the episode at the time of her injury was in dispute and precluded the entry of summary judgment. Accordingly, this cause is remanded for further proceedings consistent herewith.
*1180ANSTEAD, J., and FEDER, RICHARD YALE, Associate Judge, concur.
GLICKSTEIN, J., concurs specially with opinion.